

115 S2422 IS: To require a study on the health impacts of air traffic noise and pollution.
U.S. Senate
2018-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2422IN THE SENATE OF THE UNITED STATESFebruary 13, 2018Ms. Warren (for herself and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require a study on the health impacts of air traffic noise and pollution.
	
		1.Health impacts of air traffic noise and pollution
 (a)StudyThe Administrator of the Federal Aviation Administration shall enter into appropriate arrangements with the Health and Medicine Division of the National Academies of Sciences, Engineering, and Medicine under which the Division will—
 (1)not later than 30 days after the date of the enactment of this Act, convene a committee of experts in health and environmental science to examine the various health impacts of air traffic noise and pollution; and
 (2)issue a corresponding expert consensus report that sets forth current scientific knowledge relating to the various health impacts of air traffic noise and pollution.
 (b)ReportUpon completion of the report required by subsection (a)(2), the Division shall transmit the report to the Administrator, the Secretary of Health and Human Services, the Administrator of the Environmental Protection Agency, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate.